DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 15 and subsequently claims 16-19 as they depend from claim 15 are objected to because of the following informalities:  “An wheel chock hanger” should be –A wheel chock hanger—to correct grammar.  Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 11, “one of the attachment holes comprise a slot shape” is generally awkward and not wholly understood.  It appears that the term “comprise” should be –comprises—to clarify the claim.
Newly amended claim 16, “one of the plurality of spaced apart attachment holes are slot shaped” is generally awkward and not wholly understood.   It appears that the term “are” should be –is—to clarify the claim.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-12, and 15-17, as newly amended, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnsen ‘656.
Johnsen teaches an auto-rack railroad car vehicle wheel chock hanger (figure 1) comprising a mounting base (flat base sheet portion at 12) configured to be attached to a side wall panel (34) of an auto-rack railroad car and including a plurality of spaced apart attachment holes (28), a first locking pin receiver (14+) connected to and extending transversely from the mounting base and defining a first locking pin receipt opening (at 26), and a second locking pin receiver (at 16+) connected to and extending transversely from the mounting base and defining a second locking pin receipt opening (i.e. at another one of elements 26 across from the first relied upon opening). The locking pin receivers are configured to co- act to hold a vehicle wheel chock (figure 4).  
Regarding claim 1 as newly amended, pins 20+ serve to lock an engaged chock in place and the relied upon pin receiving structures 14,16+ with receiving apertures 26 are deemed fairly readable on locking pin receivers as broadly claimed.  Additionally note, applicant’s disclosed locking pin receivers (130, 170) of the instant invention) define flanges/legs of a U-shaped element similar to the relied upon locking pin receiver flanges/legs of a U-shaped element of Johnsen – compare instant figure 6 to Johnsen’s figure 1. Moreover, at least element 18 (figure 1) which extends through the first and second locking pin receivers is fairly readable on an attachment member as newly broadly claimed.  Additionally, at least elements 22 and 24 are readable on “a plurality of stabilizers extending between and connecting the first locking pin receiver and the second locking pin receiver” as newly broadly claimed.  Finally, the relied upon stabilizer elements (e.g. elements 22 and 24) are “connected to” the mounting base as newly broadly required – note stabilizers 22 and 24 are connected to the mounting base (i.e. the flat base sheet portion at 12) via elements 14 and 16.  The amended claim, for example, does not require that “the stabilizers are directly connected to the mounting base” or that “the stabilizers are connected to the mounting base such that they abut the mounting base” etc.  Applicant may be reading more into the newly added claim language than is currently broadly presented.
Claims 3, 11, and 16,  the attachment holes (28) define a slot and are slot shaped as broadly – see figure 1.
Claim 4, the first locking pin receiver defines a plurality of spaced apart first locking pin receipt openings (e.g. the topmost two openings 26 of element 14 receiving rods 18 and 20), and the second locking pin receiver defines a plurality of spaced apart second locking pin receipt openings (e.g. the topmost two openings 26 of element 16 receiving rods 18 and 20) as broadly claimed.  
Claim 5, the first locking pin receipt openings of the first pin receiver are respectively aligned with the second locking pin receipt openings of the second pin receiver – see figure 1.  
Claim 6, the first locking pin receipt opening of the first pin receiver is aligned with the second locking pin receipt opening of the second pin receiver.  
Claims 7, 12, and 17, the device is formed from a metal material – column 4, lines 12-15.
Claims 10 and 15, the relied upon first locking pin receiver extends transversely from the mounting base and is connected as broadly claimed.  The first locking pin receiver defines a plurality of spaced apart first locking pin receipt openings (e.g. the top two openings 26 of element 14 which receives rods 18 and 20).  The relied upon second locking pin receiver extends transversely from the mounting base and is connected as broadly claimed.  The second locking pin receiver defines a plurality of spaced apart second locking pin receipt openings (e.g. the top two openings 26 of element 16 which receives rods 18 and 20). The first locking pin receipt openings of the first pin receiver are respectively aligned with the second locking pin receipt openings of the second pin receiver.  The receivers are configured to hold chocks as broadly claimed.
With additional regard to claim 10, elements 22 and 24 extend between the first and second locking pin receivers and would serve as stabilizers which are connected as broadly claimed.  Additionally the relied upon stabilizer elements (e.g. elements 22 and 24) are “connected to” the mounting base as broadly required – note stabilizers 22 and 24 are connected to the mounting base (i.e. the flat base sheet portion at 12) via elements 14 and 16. Note the claim, for example, does not require that “the stabilizers are directly connected to the mounting base” or that “the stabilizers are connected to the mounting base such that they abut the mounting base” etc.  Finally with regard to the newly added language at the end of the claim, applicant’s disclosed locking pin receivers (elements 130, 170 of the instant invention) define flanges/legs of a U-shaped element similar to the relied upon locking pin receiver flanges/legs of a U-shaped element of Johnsen – compare instant figure 6 to Johnsen’s figure 1. Moreover, at least element 18 (figure 1) which extends through the first and second locking pin receivers is fairly readable on an attachment member, and via the member, the locking pin receivers would co-act to hold multiple as newly broadly claimed.  Note, for example, the relied upon pin receiver and attachment member elements are usable with multiple different chocks (i.e. used to “hold multiple vehicle wheel chocks”).  While the device may or may not be usable to simultaneously secure multiple chocks, the claim does not require that multiple chocks are held via the device at the same time – merely that the device is configured to hold multiple chocks.
With additional regard to claim 15, elements 22 and 24 extend between the first and second locking pin receivers and would serve as stabilizers which are connected as broadly claimed.  Additionally the relied upon stabilizer elements (e.g. elements 22 and 24) are “connected to” the mounting base as broadly required – note stabilizers 22 and 24 are connected to the mounting base (i.e. the flat base sheet portion at 12) via elements 14 and 16. Note the claim, for example, does not require that “the stabilizers are directly connected to the mounting base” or that “the stabilizers are connected to the mounting base such that they abut the mounting base” etc.  Finally with regard to the newly added language at the end of the claim, applicant’s disclosed locking pin receivers (elements 130, 170 of the instant invention) define flanges/legs of a U-shaped element similar to the relied upon locking pin receiver flanges/legs of a U-shaped element of Johnsen – compare instant figure 6 to Johnsen’s figure 1. Moreover, at least element 18 (figure 1) which extends through the first and second locking pin receivers is fairly readable on an attachment member, and via the member, the locking pin receivers would co-act to hold multiple as newly broadly claimed.  Note, for example, the relied upon pin receiver and attachment member elements are usable with multiple different chocks (i.e. used to “hold multiple vehicle wheel chocks”).  While the device may or may not be usable to simultaneously secure multiple chocks, the claim does not require that multiple chocks are held via the device at the same time – merely that the device is configured to hold multiple chocks.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 3-7, 10-12, and 15-17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Johnsen ‘656 in view of Bullock ‘725 and/or Palms ‘036.
Johnsen is deemed to teach all of the claimed features regarding independent claims 1, 10,and 15 as discussed above.  If, however, the relied upon Johnsen stabilizers are not deemed connected to the mounting base, then the following applies.
Bullock and Palms teach the use of internal stabilizing members connected to the base of a U-shaped structural member and the upwardly projecting legs – e.g. see element 53,54 of Bullock (column 12 – lines 22-31) and elements 24 and 26 seen in Palms figure 3.
In order to create a device that is stronger and/or stiffer, it would have been obvious to one of ordinary skill in the art to utilize internal stabilizing members connected to the base and legs (i.e. the locking pin receivers) of Johnsen in view of the teachings of Bullock and/or Palms.
Claims 3, 11, and 16,  the attachment holes (28) of Johnsen define a slot and are slot shaped as broadly claimed – see figure 1.
Claim 4, the first locking pin receiver of Johnsen defines a plurality of spaced apart first locking pin receipt openings (e.g. the topmost two openings 26 of element 14 receiving rods 18 and 20), and the second locking pin receiver of Johnsen defines a plurality of spaced apart second locking pin receipt openings (e.g. the topmost two openings 26 of element 16 receiving rods 18 and 20) as broadly claimed.  
Claim 5, the first locking pin receipt openings of the first pin receiver of Johnsen are respectively aligned with the second locking pin receipt openings of the second pin receiver of Johnsen – see figure 1.  
Claim 6, the first locking pin receipt opening of the first pin receiver of Johnsen is aligned with the second locking pin receipt opening of the second pin receiver of Johnsen.  
Claims 7, 12, and 17, the Johnsen device is formed from a metal material – column 4, lines 12-15.




Claims 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen ‘656 in view of Powers et al. ‘751 and/or known art practices.
Johnsen teaches all of the features of claims 9, 14, and 19 as discussed above with regard to claims 1, 10, and 15 respectively.  Moreover Johnsen teaches the chock hanger can be made of “metal or other rigid materials” but fails to specifically teach use of plastic material.
Powers teaches use of plastic material for fabricating a hanger for storing a chock – see figures 26-27 and column 10, lines 17-18.  Additionally, it is notoriously well known in the art to fabricate vehicle chock related components from plastic.
In order to create a device that is lighter weight and thereby provides for added fuel efficiency for the transport vehicle, a device that is better resistant to weather, and/or a device that relies on a simple substitution of one known material for another, it would have been obvious to one of ordinary skill in the art to fabricate the chock hanger of Johnsen from plastic in view of the teachings of Powers and/or known art practices.

Claims 9, 14, and 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Johnsen ‘656 in view of Bullock or Palms and Powers et al. ‘751 and/or known art practices.
Johnsen teaches all of the features of claims 9, 14, and 19 as discussed above with regard to claims 1, 10, and 15 respectively.  Moreover Johnsen teaches the chock hanger can be made of “metal or other rigid materials” but fails to specifically teach use of plastic material.  
Firstly, if the relied upon Johnsen stabilizers are not deemed connected to the mounting base, then the following applies.
Bullock and Palms teach the use of internal stabilizing members connected to the base of a U-shaped structural member and the upwardly projecting legs – e.g. see element 53,54 of Bullock (column 12 – lines 22-31) and elements 24 and 26 seen in Palms figure 3.
In order to create a device that is stronger and/or stiffer, it would have been obvious to one of ordinary skill in the art to utilize internal stabilizing members connected to the base and legs (i.e. the locking pin receivers) of Johnsen in view of the teachings of Bullock and/or Palms.
Secondly note, Powers teaches use of plastic material for fabricating a hanger for storing a chock – see figures 26-27 and column 10, lines 17-18.  Additionally, it is notoriously well known in the art to fabricate vehicle chock related components from plastic.
In order to create a device that is lighter weight and thereby provides for added fuel efficiency for the transport vehicle, a device that is better resistant to weather, and/or a device that relies on a simple substitution of one known material for another, it would have been obvious to one of ordinary skill in the art to fabricate the chock hanger of Johnsen as modified from plastic in view of the teachings of Powers and/or known art practices.

Claims 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen ‘656 in view of known art practices.
Johnsen teaches all of the features of claims 8, 13, and 18 as discussed above with regard to claims 1, 10, and 15 respectively.  Moreover Johnsen teaches the chock hanger can be made of metal including steel or “other rigid materials” but fails to specifically teach use of aluminum.
It is notoriously well known in the art to fabricate vehicle chock related components from aluminum.
In order to create a device that is lighter and thereby provides for added fuel efficiency for the transport vehicle, a device that is better resistant to damage from oxidation, and/or a device that relies on a simple substitution of one known material for another, it would have been obvious to one of ordinary skill in the art to fabricate the chock hanger of Johnsen from aluminum in view of known art practices.


Claims 8, 13, and 18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Johnsen ‘656 in view of Bullock or Palms and known art practices. 
Johnsen teaches all of the features of claims 8, 13, and 18 as discussed above with regard to claims 1, 10, and 15 respectively.  Moreover Johnsen teaches the chock hanger can be made of “metal or other rigid materials” but fails to specifically teach use of aluminum.  
Firstly, if the relied upon Johnsen stabilizers are not deemed connected to the mounting base, then the following applies.
Bullock and Palms teach the use of internal stabilizing members connected to the base of a U-shaped structural member and the upwardly projecting legs – e.g. see element 53,54 of Bullock (column 12 – lines 22-31) and elements 24 and 26 seen in Palms figure 3.
In order to create a device that is stronger and/or stiffer, it would have been obvious to one of ordinary skill in the art to utilize internal stabilizing members connected to the base and legs (i.e. the locking pin receivers) of Johnsen in view of the teachings of Bullock and/or Palms.
Secondly note, it is notoriously well known in the art to fabricate vehicle chock related components from aluminum.
In order to create a device that is lighter weight and thereby provides for added fuel efficiency for the transport vehicle, a device that is better resistant to damage from oxidation, and/or a device that relies on a simple substitution of one known material for another, it would have been obvious to one of ordinary skill in the art to fabricate the chock hanger of Johnsen as modified from aluminum in view of known art practices.




Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive.
In the instant response, applicant argues that newly amended independent claims 1, 10, and 15 now require 1) that the first and second locking pin receipt openings receive an attachment member and 2) “a plurality of spaced apart stabilizers extending between the first and second locking pin receipt openings” (see the second and third lines from the end of page 7 of applicant’s instant remarks). 
Regarding point 2), applicant’s point is moot as claims 1 and 15 do not require stabilizers “extending between the first and second locking pin openings”.  Newly amended claims 1 and 15 reference the first and second locking pin receivers which are actually the flanges that contain the openings, not the openings themselves.  Moreover, the stabilizers of applicant’s device (e.g. elements 150, 154, 158, figure 6) do not extend between the locking pin openings as such.  Regarding point 1), at least the top rod 18 of Johnsen is deemed fairly readable on the newly recited attachment member as broadly claimed as discussed above.  As further discussed above, lower ones of the rods (e.g. 22+) define stabilizers extending as broadly claimed.  Applicant’s comments to the contrary are not wholly understood, and it appears applicant may be reading more into the claim language than is currently broadly presented.  For example, applicant discusses that the new claims require an attachment member and a plurality of stabilizers.  Applicant remarks that the attachment member and stabilizers “are not identical based on the requirements of claims 1, 10, and 15”.  The relied upon attachment member and stabilizer elements of Johnsen are separate members (i.e. note rod elements 18, 20, 22 of Johnsen).  While these members are similarly constructed, nowhere in the claims as amended is it required that the attachment members and stabilizers be “not identical” (i.e. it is assumed applicant is describing parts that are not identically shaped/constructed).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN T GORDON/Primary Examiner, Art Unit 3616